Citation Nr: 1733875	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer, to include as due herbicide exposure.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1969 and from April 1981 to March 1982.  The Board notes that the Veteran received an honorable discharge after his first period of service.  However, as reflected in the DD 214 associated with his second period of service, the Veteran was released from the U.S. Army under Other Than Honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011, January 2012, and September 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the September 2011 decision, the RO granted the Veteran's claim for PTSD and evaluated this disorder as 50 percent disabling, effective February 24, 2010.  In the January 2012 rating decision, the RO denied the claim for service connection for skin cancer, to include as due to herbicide exposure.  The Veteran filed a notice of disagreement (NOD) with these decisions in March 2012.  In the May 2014 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent disabling, effective February 24, 2010 (date of claim).  

In the September 2012 rating decision, the RO denied the Veteran's claim for service connection for IBS.  The Veteran filed an NOD with this decision in October 2012.  Following the May 2014 statement of the cases (SOCs) issued with regard to these issues, the Veteran filed a substantive appeal in June 2014.  In this VA Form 9, the Veteran specifically he indicated that he wished to only appeal the claim seeking an initial rating in excess of 70 percent for his service-connected PTSD.  However, in a subsequent and timely VA Form 9 dated in July 2014 the Veteran indicated that he wished to appeal all the issues listed on the previously issued SOCs.  As such, the issues of entitlement to service connection for skin cancer, to include as due to herbicide exposure, and IBS are still before the Board.

In the December 2012 VA 21-22a form, the Veteran appointed Christopher Loiacono, an agent of the National Veterans Disability Advocates, as his representative.  However, in a letter dated in December 2016, the Veteran's agent withdrew his representation of the Veteran.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in June 2017.  However, in a letter dated in June 2017 the Veteran withdrew his hearing request due to his illness.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

Lastly, the Board notes that by way of the November 2014 rating decision, the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) was granted, effective October 25, 2012.  The Veteran filed an NOD with this decision in February 2015, and sought an earlier effective date for the grant of his TDIU claim.  In the September 2016 rating decision, the RO granted the Veteran's claim, and changed the effective date for the grant of TDIU benefits to February 24, 2010.  The RO's grant of an effective date of February 24, 2010, for the grant of entitlement to TDIU benefits is considered a full grant of the benefits sought with respect to this claim.  Given that an effective date earlier than February 24, 2010 is not possible, the claim of entitlement to an earlier effective date is no longer before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In July 2017, the Board was notified that the Veteran had died on July [redacted], 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these issues at this time.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Information received by the Board reflects that the Veteran passed away on July [redacted], 2017.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016).





(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.

The appeal for entitlement to service connection for skin cancer, to include as due to herbicide exposure, is dismissed.  

The appeal for entitlement to service connection for IBS is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


